                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT
IN RE:
         MARLON DELTON SIGMON                        CASE NO. 20-45630-TJT
                                                     CHAPTER 13
                                                     HONORABLE THOMAS J. TUCKER
                  DEBTOR.
_________________________________/
MARLON D. SIGMON
Debtor in Pro Se
8695 Spinnaker Way
Ypsilanti, MI 48197
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

         OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

         Santander Consumer USA Inc. (“Creditor”), for its Objection to Confirmation of Debtor's

Chapter 13 Plan, states as follows:

         1.     The Creditor has perfected its security interest in the 2017 Jeep Compass bearing

vehicle identification number 1C4NJDEB7HD139924.

         2.     The gross outstanding indebtedness owing to the Creditor under the terms of the

Retail Installment Sales Contract at the time of filing of the Bankruptcy was $15,742.51.

         3.     The Plan fails to state repayment information on the above vehicle.

         4.     This vehicle was purchased within 910 days prior to the petition date. Therefore,

Santander Consumer USA Inc. is entitled to its full outstanding balance pursuant to 11 U.S.C. §

1325(a)(9). Further, the claim should be treated under Class 5.3.



   20-45630-tjt     Doc 21     Filed 06/02/20    Entered 06/02/20 15:45:37        Page 1 of 2
       5.      Pursuant to In re Till, the Creditor requests an interest rate of 7.75%, which represents

a prime rate with a 3% risk factor.

       6.      The Creditor requests proof of full-coverage insurance.

       7.      The Plan fails to provide for equal monthly payments beginning from confirmation as

required by 11 U.S.C. § 1325(a)(5)(B)(iii).

       8.      The Plan fails to provide that the Creditor retain its lien on the subject vehicle as

required under 11 U.S.C. § 1325(a)(5)(B)(i).

       In conclusion, the Creditor requests that this Court grant the relief requested and not confirm

the Chapter 13 Plan until these Objections are resolved.

                                               O’REILLY RANCILIO P.C.

                                               /s/ Craig S. Schoenherr, Sr.
                                               ________________________________
                                               CRAIG S. SCHOENHERR, SR. (P32245)
                                               Attorney for Creditor
                                               12900 Hall Road, Suite 350
                                               Sterling Heights, MI 48313-1151
                                               (586) 726-1000
                                               ecf@orlaw.com

DATED: June 2, 2020




                                                  2


   20-45630-tjt     Doc 21     Filed 06/02/20      Entered 06/02/20 15:45:37          Page 2 of 2
